            Case 20-21382               Doc 8      Filed 03/09/20 Entered 03/09/20 23:51:53                                Desc Main
                                                   Document      Page 1 of 7

 Fill in this information to identify your case:
 Debtor 1           Andrew                M.                        Bennett
                    First Name            Middle Name               Last Name                      Check if this is an amended plan, and list below
                                                                                                   the sections of the plan that have been
 Debtor 2            Mary                 R.                        Bennett
 (Spouse, if filing) First Name           Middle Name               Last Name                      changed.

 United States Bankruptcy Court for the: DISTRICT OF UTAH

 Case number        20-21382
 (if known)



Official Form 113
Chapter 13 Plan                                                                                                                                 12/17


 Part 1:        Notices

To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                 Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                 Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.


 1.1    A limit on the amount of a secured claim, set out in Section 3.2, which may result in                      Included           Not included
        a partial payment or no payment at all to the secured creditor

 1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                  Included           Not included
        interest, set out in Section 3.4

 1.3    Nonstandard provisions, set out in Part 8                                                                  Included           Not included


 Part 2:        Plan Payments and Length of Plan

2.1    Debtor(s) will make regular payments to the trustee as follows:

                 $125.00          per       month          for           58       months

       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
       the payments to creditors specified in this plan.

2.2    Regular payments to the trustee will be made from future income in the following manner:

       Check all that apply.

            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment):



Official Form 113                                                         Chapter 13 Plan                                                       page 1
           Case 20-21382              Doc 8        Filed 03/09/20 Entered 03/09/20 23:51:53                                 Desc Main
                                                   Document      Page 2 of 7

Debtor:   Andrew M. Bennett                                                                        Case number: 20-21382
          Mary R. Bennett
2.3   Income tax refunds.

      Check one.

           Debtor(s) will retain any income tax refunds received during the plan term.

           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
           and will turn over to the trustee all income tax refunds received during the plan term.

           Debtor(s) will treat income tax refunds as follows:
           The following tax years are proposed to be contributed: 2020, 2021, and 2022. On or before April 30 of each
           applicable year, debtors shall provide the Trustee with a copy of the first two pages of filed state and federal tax
           returns. Any required tax refund contributions shall be paid to the Trustee no later than June 30 of the year the
           applicable return is filed. The Debtors are authorized to retain any Earned Income Credit and/or Additional Child
           Tax Credit as they are excluded from the disposable income analysis under 1325(b)(1) as being necessary for
           maintenance and support of the Debtors. The Debtors shall contribute any refund attributable to over-withholding
           of income tax that exceeds $1,000. However, debtors are not obligated to pay tax overpayments that have been
           properly offset by a taxing authority. Tax refunds paid into the plan may reduce the plan term to no less than the
           Applicable Commitment Period, but in no event shall the amount paid into the Plan be less than thirty-six (36) or
           sixty (60) Plan Payments plus all annual tax refunds required to be paid into the plan. For the first tax year
           contribution for 2020, the Trustee will determine if the section 1325(a)(4) best interest of creditors test has been
           satisfied and will provide to counsel for the Debtor(s) a calculation of the required pot amount. If a pot to
           unsecured creditors is required, the Debtor(s) will have thirty (30) days from receipt of such calculation to file a
           motion to modify the plan to provide for the required return to unsecured creditors or to stipulate to an order
           modifying the plan, which order will be prepared by the Trustee. The Debtor(s) must satisfy plan feasibility
           through either increased monthly plan payments or the turnover of a lump sum contribution of the current tax
           refund. If a lump sum contribution is elected, the Trustee is not required to segregate such lump sum
           contribution and pay it immediately to unsecured creditors, but instead shall disburse such lump sum
           contribution in accordance with the Order of Distribution set forth in Local Rule 2083-2(e). If the Debtor(s) fail to
           file a motion to modify, the Trustee will move to dismiss the Debtor(s)' case. The Debtor shall contribute any
           refund attributable to over withholding of wages that exceeds $1,000.
2.4   Additional payments.

      Check one.

           None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.

2.5   The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is                    $7,250.00


 Part 3:      Treatment of Secured Claims

3.1   Maintenance of payments and cure of default, if any.

      Check one.

           None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.




Official Form 113                                                       Chapter 13 Plan                                                             page 2
          Case 20-21382               Doc 8         Filed 03/09/20 Entered 03/09/20 23:51:53                                 Desc Main
                                                    Document      Page 3 of 7

Debtor:   Andrew M. Bennett                                                                         Case number: 20-21382
          Mary R. Bennett
           The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
           required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
           the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
           disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
           proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
           current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
           controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
           ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
           collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the
           debtor(s).

Name of creditor /                                      Current installment        Amount of       Interest rate       Monthly plan     Estimated total
Collateral                                              payment                    arrearage       on arrearage        payment on       payments by
                                                        (including escrow)         (if any)        (if applicable)     arrearage        trustee
Sunwest Mortgage                                                    $1,535.00        $1,535.00           0.00%            Pro-Rata         $1,535.00
House - 3870 W Jacquelyn St.                            Disbursed by:
                                                            Trustee
                                                            Debtor(s)

3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

           None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed "Amount of secured
           claim". For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
           of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value
           of the secured claim will be paid in full with interest at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
           this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
           entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim
           listed on the proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed "Amount of secured claim" will retain the lien on the
           property interest of the debtor(s) or the estate(s) until the earlier of:

           (a) payment of the underlying debt determined under nonbankruptcy law, or

           (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor /                   Estimated         Value of         Amount of         Amount of         Interest    Monthly            Estimated total
Collateral                           amount of         collateral       claims            secured           rate        payment to         of monthly
                                     creditor's                         senior to         claim                         creditor           payments
                                     total claim                        creditor's
                                                                        claim
Title Max                      $2,300.00                  $9,000.00              $0.00       $2,300.00       5.00%               $45.00        $2,591.80
2007 Nissan Armada (approx. 180,000 miles)

3.3   Secured claims excluded from 11 U.S.C. § 506.

      Check one.

           None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.




Official Form 113                                                       Chapter 13 Plan                                                           page 3
           Case 20-21382              Doc 8         Filed 03/09/20 Entered 03/09/20 23:51:53                                 Desc Main
                                                    Document      Page 4 of 7

Debtor:   Andrew M. Bennett                                                                         Case number: 20-21382
          Mary R. Bennett
3.4   Lien avoidance.

      Check one.

           None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5   Surrender of collateral.

      Check one.

           None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

           The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
           upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
           terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                                                    Collateral
B Jensen Auto                                                                       2005 BMW X3

 Part 4:        Treatment of Fees and Priority Claims

4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
      without postpetition interest.

4.2   Trustee's fees

      Trustee's fees are governed by statute and may change during the course of the case but are estimated to be                10%         of plan
      payments; and during the plan term, they are estimated to total    $725.00        .

4.3   Attorney's fees

      The balance of the fees owed to the attorney for the debtor(s) is estimated to be          $3,700.00       .

4.4   Priority claims other than attorney's fees and those treated in § 4.5.

      Check one.

           None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

           The debtor(s) estimate the total amount of other priority claims to be         $0.00          .

4.5   Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

           None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced.


 Part 5:        Treatment of Nonpriority Unsecured Claims

5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.

           The sum of         $0.00
                           of the total amount of these claims, an estimated payment of

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately    $255.00
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

           None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Official Form 113                                                       Chapter 13 Plan                                                           page 4
           Case 20-21382             Doc 8        Filed 03/09/20 Entered 03/09/20 23:51:53                           Desc Main
                                                  Document      Page 5 of 7

Debtor:   Andrew M. Bennett                                                                      Case number: 20-21382
          Mary R. Bennett
5.3   Other separately classified nonpriority unsecured claims. Check one.

           None. If "None" is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
      executory contracts and unexpired leases are rejected. Check one.

           None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Vesting of Property of the Estate

7.1   Property of the estate will vest in the debtor(s) upon

      Check the applicable box:

           plan confirmation.

           entry of discharge.

           other:

 Part 8:      Nonstandard Plan Provisions

8.1   Check "None" or List Nonstandard Plan Provisions

           None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3.

Local Rules are Incorporated
The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference
in the Plan.


Applicable Commitment Period (36 months)
The applicable commitment period of the Plan is 36 months.


Attorney's Fees
Unless a separate fee application is filed, Counsel for Debtor(s) agrees to an award of attorney's fees and costs in the
presumptive fee amount for the District of Utah if such amount is less than $4,000.00.


Allowed Secured Claim by Government Entity
Any allowed secured claim filed by a government entity not otherwise provided for by this plan shall be paid in full as
part of Class 5 as set forth in Local Rule 2083-2 (e), with interest at the rate set forth in the proof of claim or at 3% per
annum if no interest rate is specified in the proof of claim. Interest will run from the petition date.


Adequate Protection Payments (Part 3.2)
Adequate protection payments will be paid to the following creditor that is listed in Part 3.2 of the Plan: TITLE MAX.
The creditor should refer to the Notice of Adequate Protection Payments Under 11 U.S.C. § 1326 and Opportunity to
Object.




Official Form 113                                                    Chapter 13 Plan                                                  page 5
             Case 20-21382                  Doc 8   Filed 03/09/20 Entered 03/09/20 23:51:53                             Desc Main
                                                    Document      Page 6 of 7

Debtor:     Andrew M. Bennett                                                                    Case number: 20-21382
            Mary R. Bennett

 Part 9:         Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.



X                                                                       X
      Signature of Debtor 1                                                 Signature of Debtor 2

      Executed on                                                           Executed on
                    MM / DD / YYYY                                                        MM / DD / YYYY


X     /s/ Robert A. Eder Jr.                                            Date 03/09/2020
      Signature of Attorney for Debtor(s)                                    MM / DD / YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.




Official Form 113                                                     Chapter 13 Plan                                                        page 6
          Case 20-21382               Doc 8        Filed 03/09/20 Entered 03/09/20 23:51:53                              Desc Main
                                                   Document      Page 7 of 7

Debtor:   Andrew M. Bennett                                                                      Case number: 20-21382
          Mary R. Bennett

Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
     amounts set out below and the actual plan terms, the plan terms control.


a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                           $1,535.00
b.   Modified secured claims (Part 3, Section 3.2 total)                                                                   $2,591.80
c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                   $0.00
d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                         $0.00
e.   Fees and priority claims (Part 4 total)                                                                               $4,425.00
f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                               $255.00
g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                              $0.00
h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                                         $0.00
i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                   $0.00
j.   Nonstandard payments. (Part 8, total)                                                                                      $0.00
                                                                                                            +
     Total of lines a through j                                                                                            $8,806.80




Official Form 113                                                 Chapter 13 Plan - Exhibit                                             page 1
